DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 9/10/2020 and 11/11/2020 have been considered.

Drawings
The drawings were received on 5/28/2020.  These drawings are accepted.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: A system for providing a two-way communication between components of an irrigation machine is known in the art. For example, US Patent No. 6,755,362 B2 to Krieger et al. discloses a closely related communication system for an irrigation machine comprising a pivot tower (12 in Fig. 1), first and second drive towers (34, 78 in Fig. 1) with drive modules (32, 76 in Fig. 1) for controlling the drive towers interconnected by control signals. Nevertheless, the invention of Krieger et al. does not use any optical fiber cables or optical signals, in the manner claimed in the present application. Other similar exemplary irrigation systems have been cited and made of record in the present application.


    PNG
    media_image1.png
    387
    629
    media_image1.png
    Greyscale

Fig. 1 of Krieger et al.
	
However, none of the prior art fairly teaches or suggests such a system comprising¸ inter alia, a pivot controller, a first optical signal converter, a first optic rotary joint slip ring, a first optical splitter, a second optical splitter, a first drive tower control box with a first drive unit controller and a first optical converter, wherein the first optical converter receives the optical signal from a first optical cable and directs the converted control signal to the first drive unit controller, a second drive tower control box with a second drive unit controller and a second optical converter, wherein the second optical converter receives the optical signal from a second optical cable and directs the converted control signal to the second drive unit controller, in the manner claimed in claim 1 of the present application.
In addition, none of the prior art fairly teaches or suggests a system for providing a two-way communication between components of an irrigation machine comprising, inter alia, a pivot controller, a short hop radio transceiver, a first drive tower control box having a first drive unit transceiver, a first drive unit controller, a first optical converter, and a first optical transmitter, a second drive tower control box having a second drive unit controller, a second optical converter, and a second optical transmitter, in the manner claimed in claim 14 of the present application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874